DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 05/24/2019, 09/14/2020, and 01/28/2021, have been considered.

Drawings
The drawings filed on 08/01/2019 are accepted.  

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“a state observing section,” recited in claims 1-8.
“a state-variable storing section,” recited in claims 1, 4-5, and 8.
“a life-probability predicting section,” recited in claims 1-3 and 5-7.
“a probability-model optimizing section,” recited in claims 2 and 6.
“a cumulative-distribution calculating section,” recited in claims 3 and 7.
“a feature selecting section,” recited in claims 4 and 8.
“a cross validation section,” recited in claims 4 and 8.
“a feature reducing section,” recited in claims 4 and 8.


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
the machine learning device 100 included in the life predicting device 1 includes a state observing section 130 that observes, as state variables indicating an operation state of the manufacturing machine 2 (FIG. 1; pg. 17, ln 2-5), corresponds to the state observing section;
A state-variable storing section 200 that stores the state variables observed by the state observing section 130 is secured on the nonvolatile memory 104 (FIG. 1). (FIG. 1; pg. 17, ln 16-19), corresponds to the state-variable storing section;
a life-probability predicting section 140 that predicts a life probability of a consumable component of the manufacturing machine 2 on the basis of the state variables observed by the state observing section 130 (FIG. 1; pg. 17, ln 5-8), corresponds to the life-probability predicting section;
A probability-model optimizing section 142, which is functional means for playing a role of optimization of a probability mode (FIG. 2; pg. 21, ln 8-11), corresponds to the probability-model optimizing section;
cumulative-distribution calculating section 144 included in the life-probability predicting section 140 standardizes respective replacement probability density functions fj(xi) (FIG. 2; pg. 22, ln 6-9), corresponds to the cumulative-distribution calculating section;

a cross validation section 154 to perform publicly-known cross validation on the life related data, the data type of which is excluded, and evaluates generalization performance of a probability model of the life related data. (FIG. 2; pg. 25, ln 15-19), corresponds to cross validation section; and
A feature reducing section 152, which is functional means included in the feature selecting section 150 (FIG. 2; pg. 25, ln 9-11), corresponds to the feature reducing section.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A life predicting device that predicts a service life for replacement of a consumable component of a manufacturing machine, the life predicting device comprising a machine learning device that learns the service life for replacement of the consumable component, wherein the machine learning device includes: a state observing section that observes, as a state variable, life related data set as an observation target among life related data related to a life of the consumable component; a state-variable storing section that stores the life related data observed as the state variable by the state observing section; and a life-probability predicting section that creates a probability model of the service life for replacement of the consumable component on the basis of the life related data observed as the state variable by the state observing section and predicts, using the created probability model, the service life for replacement of the consumable component based on the life related data observed as the state variable by the state observing section.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 5.

claim 1, as well as Claim 5, is considered to be in a statutory category (machine {device}).  
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “creates a probability model of the service life for replacement of the consumable component…” and “predicts, using the created probability model, the service life for replacement of the consumable component…” are treated by the Examiner as belonging to mathematical concepts grouping.
Similar limitations comprise the abstract ideas of Claim 5.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 

In Claim 1: a life predicting device, a consumable component, a manufacturing machine, a machine learning device, a state observing section, life related data set {data}, life related data {data}, a state-variable storing section, a life-probability predicting section, a probability model {data}; and
In Claim 5: a machine learning device, a service life {data}, a consumable component, a manufacturing machine, a machine learning device, a state observing section, life related data set {data}, life related data {data}, a state-variable storing section, a life-probability predicting section, a probability model {data}.
The above additional elements/steps in the claim(s) are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as improving determining the presence or absence of an abnormality indicated by an output value.  The step of “observes, as a state variable, life related data set as an observation target among life related data related to a life of the consumable component…” comprises generic/conventional data gathering activities and only adds an insignificant extra-solution activity to the judicial exception.  Further, the step of “predicts, using the created probability model, the service life for replacement of the consumable component based on the life related data observed as the state variable by the state observing section.” comprises generic/conventional data output activities and only adds an insignificant post-solution activity to the judicial exception, where predicting a service life for replacement of a consumable 
The recited system and method are generic computer elements that are not meaningful limitations because they are generally recited and are not qualified as particular machines.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Next, under the Step 2B, Prong Two, we consider whether the claims are an inventive concept or amount to significantly more than the judicial exception.  In this step, we evaluate whether the claim recites additional elements to determine whether they amount to an inventive concept which requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.
The above claims comprise the following additional elements:
In Claim 1: a life predicting device, a consumable component, a manufacturing machine, a machine learning device, a state observing section, life related data set {data}, life related data {data}, a state-variable storing section, a life-probability predicting section, a probability model {data
In Claim 5: a machine learning device, a service life {data}, a consumable component, a manufacturing machine, a machine learning device, a state observing section, life related data set {data}, life related data {data}, a state-variable storing section, a life-probability predicting section, a probability model {data}.
Claim 1, as well as claim 5, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record, U.S. Patent Publication US 2009/0096405 A1, to Flickinger et al., and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  The limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Claim 1, as well as claim 5, as a whole does/do not confine the claim to a particular useful application, and does/do not amount 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-4 and 6-8 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flickinger (U.S. Patent Publication 2009/0096405 A1).
Regarding claim 1, Flickinger teaches a life predicting device that predicts a service life for replacement of a consumable component of a manufacturing machine, the life predicting device comprising a machine learning device that learns the service life for replacement of the consumable component, wherein (Flickinger: ¶4 [“…accurate information concerning the running condition, status and performance of AC motor systems, such as, for example, but not limiting of, electric motors used in "critical" industrial manufacturing processes, power generation systems, or the like; is often crucial in maintaining successful commercial operation of such systems.”]), wherein

a state observing section that observes, as a state variable, life related data set as an observation target among life related data related to a life of the consumable component it (Flickinger: FIGS. 1-3; ¶30-32 [“The AC motor condition forecaster 140 may predict the reliability and estimate a time to failure of at least one component…The plurality of rules may detect, the likelihood of a failure of a component…”]);
a state observing section that observes, as a state variable, life related data set as an observation target among life related data related to a life of the consumable component it (Flickinger: FIGS. 1-3; ¶30-32 [“The AC motor condition forecaster 140 may predict the reliability and estimate a time to failure of at least one component…The plurality of rules may detect, the likelihood of a failure of a component…”]);
a state-variable storing section that stores the life related data observed as the state variable by the state observing section (Flickinger: FIG. 1; ¶27 [“…a data storage device 130…”]); and
a life-probability predicting section that creates a probability model of the service life for replacement of the consumable component on the basis of the life related data observed as the state variable by the state observing section and predicts, using the created probability model, the service life for replacement of the consumable component based on the life related data observed as the state variable by the state observing section (Flickinger: FIGS. 1-3; ¶41-44 [“If failure rates of multiple components are independent, then a multiplicative relationship can be used to calculate system reliability…Data for the individual Weibull distributions described by the shape and scale parameters, β η and, η can be extracted from a database compiled from Including unnumbered equations.}).
Regarding claim 5, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Flickinger teaches all the limitations of the parent claim 1 as shown above.  Flickinger discloses the life-probability predicting section includes a probability-model optimizing section that updates and optimizes parameters of the probability model on the basis of the life related data observed as the state variable by the state observing section (Flickinger: FIGS. 1-3, 5; ¶69 [“Next, steps 523 and 524 may illustrate further steps, which may be taken to improve the predicting capabilities of the causal networks and optimize the reliability model. In step 523, the method 500, may update the historical database with acquired data, evolve, and optimize the model to increase accuracy. In step 524, the method 500 may determine whether further analysis may be required.]).
Regarding claim 6, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Flickinger teaches all the limitations of the parent claim 1 as shown above.  Flickinger discloses the life-probability predicting section includes a cumulative-distribution calculating section that creates, on the basis of the life related data observed as the state variable by the state observing section, a cumulative probability distribution of the service life for replacement obtained by accumulating replacement probability density of the consumable component on the basis of the probability model and predicts the service life for replacement of Including unnumbered equations.}).
Regarding claim 7, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Flickinger teaches all the limitations of the parent claim 1 as shown above.  Flickinger discloses the machine learning device further comprising a feature selecting section that selects life related data as an observation target of the state observing section (Flickinger: FIG. 5; ¶62 [“Next, in step 511, the method 500 may select data variables for collection based upon model in the causal network.”]), wherein the feature selecting section includes:
a cross validation section that calculates, through cross validation, generalization performance of the probability model of the service life for replacement of the consumable component created on the basis of the life related data (Flickinger: FIGS. 4-5; ¶62 [“Next, in step 505, the method 500 may split data into validation and calibration type data {The disclosed “calibration type data” is analogous the “training data” disclosed in Applicant’s specification.}. Next, in step 506, the method 500 may construct system fault tree libraries for the AC motor system 110 components. Next, in step 507, the method 500 may construct system fault models (such as, but not limiting of, reliability block diagrams).  Next, in step 508, the 
a feature reducing section that specifies, on the basis of the generalization performance of the probability model calculated by the cross validation section, a type of life related data having a low relation with a life of the consumable component among the life related data stored in the state-variable storing section and reduces, from the life related data as the observation target of the state observing section, the specified type of the life related data having the low relation with the life of the consumable component (Flickinger: FIGS. 4-5; ¶50-51 [“The method 400 may proceed to step 409 if the data quality checking and purging performed in step 405 has discovered errors. In step 409 any data that does not meet a predetermined quality criterion may be excluded from use in the current analysis. The method 400, in step 410, may determine if the problem source of the excluded data can be fixed. If the problem source of the excluded data may be fixed, then the method 400 may proceed to step 411: otherwise the method 400 may proceed to step 415. In step 411, the method 400 may perform at least one corrective action to fix the problem source of the excluded data. In step 415, the method 400, may provide a notification, or the like, of the issue or error with the excluded data to the user.”]).
Regarding claim 8, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2007/0067678 A1, to Hosek et al., is directed to a system for condition monitoring and fault diagnosis which includes determining the condition of the one or more components based on hypotheses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864